Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 03/01/2021.
Claims 1-2, 4-10 and 12-19 are pending.
Claims 2 and 6 have been amended.
Claims 3, 11 and 20 have been cancelled.

Response to Arguments
Objections
The line 3 of claim 2, “each of the more or more participant devices” has been amended to be  “each of the one or more participant devices”.
Objection in this regard has been withdrawn.

Claim rejections under 35 U.S.C. 103
Applicant Arguments
Applicant argues that the cited references fail to teach “synchronization identifier comprises a representative image for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices”. In other words, the synchronization identifier includes an image, a mouse-over display, pop-up window, thumbnail, etc. that allows the presenter to know exactly what is displayed on each participant device in real-time.
Among other things, the instant application provides methods and systems for automatically determining whether participant devices in a collaborative communication session are synchronized with content shared by a presenting device. When a presenter is sharing content in a session, there can be a delay in the transmission of the shared content to participant devices in the communication session. 
In this regard, Chen is generally directed towards formatting data in an online collaboration session. Chen is not directed towards synchronizing shared content, in fact, Chen discloses asynchronous collaboration, as recited in Chen, Col. 7 lines 43-46, “recipient terminals 130 can make requests for data from the web server 120 without having to know when collaboration data from the presenter terminal 110 is ready.” and in Col. 13, lines 11-12, in the Chen reference, “the server 320 has not knowledge of how to connect or distinguish one recipient from another.” As acknowledged in the office action, Chen fails to disclose each synchronization identifier comprises a representative image for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices.
Although the Zhang reference discusses a synchronization indicator, in contrast to the claimed invention, Zhang reference is silent regarding the indicator including an image, much less a representative image illustrating a last presentation frame received by each participant.
Zhang discloses transmitting a timestamp from the presenter to the attendee, the attendee transmitting a response timestamp to the presenter, and calculating the synchronization indicator based on the difference between the timestamps. This is not equivalent comparing a presentation frame being viewed by each of the one or more participant devices relative to a presentation frame of the presentation content that is currently being presented by the presenter device. 
The office action asserts the paragraph 25 of Zhang reference teaches this limitation. Rather, the paragraph discloses “A presenter display 205 contains information relating to material being presented, participants, and synchronization updates. For example, presentation material controlled by the presenter 208 can be positions at the top of the screen with participant information below.” Neither the presentation material nor the presentation frame image is equivalent to the representative image of the claimed 
Examiner’s Response
The applicant's arguments/remarks filed on 03/01/2021 regarding claims 1-2, 4-10 and 12-19 have been fully considered and are not persuasive. 
Claim Rejections under 35 U.S.C. 103
Chen is generally directed towards formatting data in an online collaboration session. Chen is directed towards synchronizing shared content, in fact, Chen discloses synchronous collaboration, see at least Col.14, lines 28-34, “the presenter terminal 110 and the recipient terminals 330 all view a web page that is synchronized and updated continuously. In order to accomplish this, the presenter terminal 110 may, concurrently with providing the data used in the collaboration session, make requests as a recipient. Thus, the presenter terminal 110 can display the web page as it appears on the recipient terminals 330”. Here, the web page is current and last presentation page offered to the participants, like the claimed invention. 
As recited in Chen, Col. 7 lines 43-46, “recipient terminals 130 can make requests for data from the web server 120 without having to know when collaboration data from the presenter terminal 110 is ready.” Chen teaches recipient’s requesting data without having to know the collaboration data time, that means, requesting data can be anytime.  Furthermore, in the Chen reference, “the server 320 has not knowledge of how to connect or distinguish one recipient from another.” That means, the server does not know how to connect or distinguish one recipient from another. In either recitation, Chen does not teach the presenter terminal 110 and the recipient terminals must be asynchronously viewing the presentation, or cannot synchronously viewing the presentation. On the contrary, as recited in Col. 14, lines 28-34, Chen explicitly teaches presenter terminal and recipient terminals viewing presentation synchronously.
 As acknowledged in the office action, Chen fails to disclose each synchronization identifier comprises a representative image for each of the one or more participant devices illustrating a last 
Zhang explicitly uses the presenter display 205, seen as in Fig. 2 to check the participants to see if they are in sync to view the last slide of representation 208. This is equivalent comparing a presentation 
Zhang teaches a synchronization identifier comprises a representative image(See at least ¶ [0027], “indicator status displays(representative images), corresponding to a “yes” or “no” system where the status is “yes” if a participant  is synchronized with the displayed presentation materials and “no” otherwise, and Fig. 2, presenter image 208) for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices (See at least Fig. 3, and  ¶ [0016], “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time…a synchronization indicator notifies a presenter immediately after all participants have seen the latest displayed material (last presentation frame) shared by the presenter. As a result, the presenter can decide when to begin discussing material or move on”. Also comparing Fig. 3 of Zhang with Fig. 3 of claimed invention, they are very similar, both including participants names, status and presentation frame).
Zhang is not silent regarding the indicator including an image illustrating a last presentation frame received by each participant. As seen in Zhang, Fig. 2, presentation material controlled by Presenter 208 is an image illustrating a last presentation frame received by each participant.
As for timestamp of Zhang, it is just a mark for the timing, Zhang still teaches comparing a presentation frame being viewed by each of the one or more participant devices relative to a presentation frame of the presentation content that is currently being presented by the presenter device. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6, 8-9, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U. S. Patent No. 8280948B1) in view of Zhang et al. (hereinafter referred to Zhang) (U. S. Pub. No. 2009/0265487A1, and in view of Bhakta et al. (hereinafter referred to as Bhakta) (U. S. Pub. No. 2006/0235927 A1).
As to claim 1, Chen teaches a communication system , comprising:  a server, comprising: a microprocessor; and a computer readable medium coupled to the microprocessor and comprising instructions stored thereon that cause the microprocessor (See at least ABSTRACT and Col. 3, lines 48-54, “A formatted data set that is suitable for the client-server communications is prepared from the captured data. The formatted data set may be configured with characteristics to enable the server to respond to requests from one or more participant terminals of the online collaboration session”; “ implemented through the use of the instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed”)  to: render a window of a collaborative communication session in a user interface  of a presenter device , the window comprising  presentation area comprising presentation content that is presented by the  presenter device (See at least Col. 7, lines 7-10, “each data set 115 corresponds to a data frame, having a sequence that relates that frame to other frames transmitted in the course of the collaboration session) and shared with one or more participant devices in the collaborative communication session(See at least Col.18, lines 23-28, FIG. 8D illustrates another example of shared content for an online collaboration session. The content may correspond to a screen share presentation 842. The presenter or host may elect to share the presenter’s entire screen, an active window, or portions thereof with all participants of the collaboration session”), wherein the window comprises a participant status area that identifies  the one or more participant devices (See at least Col. 17, lines 40-54, “ The result is that each recipient terminal 130 (as well as the presenter terminal 110) may view a web page having shared content, that is updated in a synchronized fashion for all participants of the collaboration session”. “ FIG. 8A illustrates an attendee screen 810 that participants of on online collaboration session can select to view through a tab or other selectable user-interface feature.” .”one or more iconic representations 802 , 804 my indicate the status of each participant, as well as the capabilities of that participant. The status may correspond to one of presenter, host, or recipient” ), presentation frame ( See at least Col. 7, lines 7-10, “each data set 115 corresponds to a data frame, having a sequence that relates that frame to other frames transmitted in the course of the collaboration session”).
Although Chen teaches the substantial features of the claimed invention, Chen fails to expressly teach wherein each synchronization identifier comprises a representative image for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices.
In analogous teaching, Zhang exemplifies this wherein Zhang teaches each synchronization identifier comprises a representative image (See at least ¶ [0027], “indicator status displays(representative images), corresponding to a “yes” or “no” system where the status is “yes” if a participant  is synchronized with the displayed presentation materials and “no” otherwise”; and Fig. 2, presenter image 208) for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices (See at least Fig. 3, and  ¶ [0016], “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time…a synchronization indicator notifies a presenter immediately after all participants have seen the latest displayed material (last presentation frame) shared by the presenter. As a result, the presenter can decide when to begin discussing material or move on”. Also comparing Fig. 3 of Zhang with Fig. 3 of claimed invention, they are very similar, both including participants names, status and presentation frame)  illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices (See at least ¶ [0016], “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time…a synchronization indicator notifies a presenter immediately after all participants have seen the latest displayed material (last presentation frame) shared by the presenter. As a result, the presenter can decide when to begin discussing material or move on”).
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server,  for a method and system for synchronization indicator sharing presentation frames.. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  to update the viewing status of the one or more participant systems based on the one or more synchronization signals (See Zhang: ABSTRCT).

As to claim 4, Chen and Zhang teach the communication system of claim 1. Chen further teaches wherein prior to causing the microprocessor to send a presentation frame to each of  the one or more participant devices in the collaborative communication session, the microprocessor is caused to: receive presentation content information from the presenter device; and convert the received presentation content information into the presentation frame (See at least Col. 7, lines 7-16,  each data set 115 corresponds to a data frame, have a sequence that relates that frame to other frames transmitted in the course of the collaboration session. Data frames representing continuous data may be segmented to represent specific intervals (e.g. one second intervals) in which the continuous data is captured. Data frames representing discrete data may be sequenced to relate the event that other data transmissions in the same collaboration session).

As to claim 6, Chen and Zhang teach the communication system of claim 1. Zhang further teaches wherein causing the microprocessor to update each associated synchronization identifier further causes the microprocessor to: determine whether the one or more synchronization identifier should be updated ( See at least ¶ [0025], “ A presenter display contains information relating to material being presented, participants, and synchronization updates. For example, presentation material controlled by the presenter 208 can be positioned at the top of the screen “), wherein the one or more synchronization identifier should be updated only when at least one of one or more participant devices did not receive the presentation frame sent (See at least ¶ [0025], “Each indicator status can be same or different at any time. For example, an indicator status may be a green dot indicating the participant is experiencing no latency or has recovered from any latency and is viewing the presently displayed material. An indicator status may be a red dot indicated the participant is experiencing a significant amount of latency and is far behind in viewing the displayed material”); and determine wherein an associated representative image should be updated, wherein the associated representative image should be updated only when for each of the  one or more participant devices that received the presentation frame sent (See at least ¶ [0025], “Each indicator status can be same or different at any time. For example, an indicator status may be a green dot indicating the participant is experiencing no latency or has recovered from any latency and is viewing the presently displayed material. An indicator status may be a red dot indicated the participant is experiencing a significant amount of latency and is far behind in viewing the displayed material”).
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, for a method and system for synchronization indicator sharing presentation frames. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  to update the viewing status of the one or more participant systems based on the one or more synchronization signals (See Zhang: ABSTRCT).

As to claim 8, Chen and Zhang teach the communication system of claim 1. Chen further teaches wherein the collaborative communication session is hosted by a server (See at least ABSTRACT, Data may be made available to one or more participants of an online collaboration session through use of client system that generates or otherwise captures the data to be shared, and then formats that data for use by general-purpose server resources.  Then formatted data set may be configured with characteristics to enable the server to respond to requests from one or more participant terminals of the online collaboration session).

As to claim 9, Chen teaches a method, comprising: hosting, via a processor, a collaborative communication session between a plurality of participant devices registered with the collaborative See at least ABSTRACT, and Col. 17, lines 40-43, “Data may be made available to one or more participants of an online collaboration session through use of a client system that generated or otherwise captures the data to be shared, and then formats that data for use by general-purpose server resources”;  “The result is that each recipient terminal 130 (as well as the presenter terminal 110) may view a web page having shared content, that is updated in a synchronized fashion for all participants of the collaboration session”), wherein the collaborative communication session comprises a presentation content (See at least Col. 7, lines 7-10, “each data set 115 corresponds to a data frame, having a sequence that relates that frame to other frames transmitted in the course of the collaboration session”) presented by a presenter device (See at least Col. 17, lines 40-43, “The result is that each recipient terminal 130 (as well as the presenter terminal 110) may view a web page having shared content, that is updated in a synchronized fashion for all participants of the collaboration session”); generating, via the processor,  a  window for rendering in a user interface of the presenter device (See at least Col. 5, lines 41-43, Col. 17, lines 47- 54, “the data capture module 112 generates graphic data representing a window or screen shot of the presenter terminal 110”;    “Fig.8A illustrates an attendee screen 810 that participants of online collaboration session can select to view through a tab or other selectable user-interface feature. One or more iconic representations 802, 804 may indicate the status of each participant”).
Although Chen teaches the substantial features of the claimed invention, Chen fails to expressly teach wherein the synchronization identifier comprises a representative image for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices.
In analogous teaching, Zhang exemplifies this wherein Zhang teaches the synchronization identifier comprises a representative image (See at least ¶ [0027], “indicator status displays(representative images), corresponding to a “yes” or “no” system where the status is “yes” if a participant  is synchronized with the displayed presentation materials and “no” otherwise”; and Fig. 2, presenter image 208) for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more See at least Fig. 3, and  ¶ [0016], “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time…a synchronization indicator notifies a presenter immediately after all participants have seen the latest displayed material (last presentation frame) shared by the presenter. As a result, the presenter can decide when to begin discussing material or move on”. Also comparing Fig. 3 of Zhang with Fig. 3 of claimed invention, they are very similar, both including participants names, status and presentation frame)  illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices (See at least ¶ [0016], “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time…a synchronization indicator notifies a presenter immediately after all participants have seen the latest displayed material (last presentation frame) shared by the presenter. As a result, the presenter can decide when to begin discussing material or move on”).
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server,  for a method and system for synchronization indicator sharing presentation frames.. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  to update the viewing status of the one or more participant systems based on the one or more synchronization signals (See Zhang: ABSTRCT).

As to claim 12, Chen and Zhang teach the method of claim 9. Chen further teaches wherein prior to causing the microprocessor to send a presentation frame to each participant devices of plurality of  participant devices in the collaborative communication session, the method further comprises: receiving, via the processor,  presentation content information from the presenter device; and converting, via the processor, the received presentation content information into the presentation frame (See at least Col. 7, lines 7-16,  each data set 115 corresponds to a data frame, have a sequence that relates that frame to other frames transmitted in the course of the collaboration session. Data frames representing continuous data may be segmented to represent specific intervals (e.g. one second intervals) in which the continuous data is captured. Data frames representing discrete data may be sequenced to relate the event that other data transmissions in the same collaboration session).

As to claim 14, Chen and Zhang teach the method of claim 12. Zhang further teaches wherein: determining, via the processor, whether each the synchronization identifier should be updated for one or more participant devices in the plurality of participant devices ( See at least ¶ [0025], “ A presenter display contains information relating to material being presented, participants, and synchronization updates. For example, presentation material controlled by the presenter 208 can be positioned at the top of the screen “), wherein each synchronization identifier is updated only when the one or more participant devices in the plurality devices did not receive the presentation frame sent (See at least ¶ [0025], “Each indicator status can be same or different at any time. For example, an indicator status may be a green dot indicating the participant is experiencing no latency or has recovered from any latency and is viewing the presently displayed material. An indicator status may be a red dot indicated the participant is experiencing a significant amount of latency and is far behind in viewing the displayed material”); and determining, via the processor, whether an associated representative image should be updated for one or more participant devices in the plurality of participant devices, wherein the associated representative image is updated only for the one or more participant devices of the plurality of participant devices that received the presentation frame sent (See at least ¶ [0025], “Each indicator status can be same or different at any time. For example, an indicator status may be a green dot indicating the participant is experiencing no latency or has recovered from any latency and is viewing the presently displayed material. An indicator status may be a red dot indicated the participant is experiencing a significant amount of latency and is far behind in viewing the displayed material”).
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, and Burns, real time document presentation data synchronization through generic server,  for a method and system for synchronization indicator sharing presentation frames. One See Zhang: ABSTRCT).

As to claim 16, Chen and Zhang teach the method of claim 9. Zhang further teaches wherein further comprising: presenting, via the processor, the synchronization identifier for each participant device of the plurality of participant devices to the presenter device in the window of the collaborative communication session (See at least  ABSTRACT, and ¶ [0016], and ¶ [0026],  “ the screen change signal indicating a change in presentation material. One or more synchronization signals are received at the presenter system, the one or more synchronization signals indicating current viewing status of one or more participant systems”;  “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time, and in some embodiments the participants see the synchronization status of all participants as well” ; “ exemplary interface for a meeting attendee within a synchronization indicator enabled sharing system, meeting attendees may vie the synchronization status of all meeting attendees”).
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, and Burns, real time document presentation data synchronization through generic server,  for a method and system for synchronization indicator sharing presentation frames. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  to update the viewing status of the one or more participant systems based on the one or more synchronization signals (See Zhang: ABSTRCT).

As to claim 17, Chen and Zhang teach the method of claim 16.  Zhang further teaches wherein the synchronization identifier comprises presentation pace feedback information (See at least ABSTRACT, and ¶ [0016],  “ the screen change signal indicating a change in presentation material. One or more synchronization signals are received at the presenter system, the one or more synchronization signals indicating current viewing status of one or more participant systems”;  “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time, and in some embodiments the participants see the synchronization status of all participants as well”) configured to be rendered as an indication that the presenter device is moving at least one of too quickly, too slowly, or sufficiently through the presentation in the collaborative communication session (See at least ¶ [0023, and ¶ [0025], “The communication server 102 gathers the synchronization signals (108 and 110) and transmits a synchronization signal 106 to the presenter PC 101 so that the presenter can know whether the attendees are viewing the most up to date material being presented and slow down if necessary” ; “Each indicator status can be same or different at any time. For example, an indicator status may be a green dot indicating the participant is experiencing no latency or has recovered from any latency and is viewing the presently displayed material. An indicator status may be a red dot indicated the participant is experiencing a significant amount of latency and is far behind in viewing the displayed material”);
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, for a method and system for synchronization indicator sharing presentation frames. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  to update the viewing status of the one or more participant systems based on the one or more synchronization signals (See Zhang: ABSTRCT).

Claims 2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang, and in view of Bhakta et al. (hereinafter referred to as Bhakta) (U. S. Pub. No. 2006/0235927 A1).
As to claim 2, Chen and Zhang teach the communication system of claim 1.  However, Chen and Zhang fail to expressly teach wherein each synchronization identifier indicates a status determined by  comparing a respective location in the presentation content for each of the one or more participant devices relative to a location in the presentation content set by the presenter device.
In analogous teaching, Bhakta exemplifies this wherein Bhakta teaches  wherein each synchronization identifier indicates a status determined by comparing a respective location in the presentation content for each of the one or more participant devices relative to a location in the presentation content set by the presenter device (See at least  ¶ [0028], “the display of presentation data, such as presentation slides (representative image on each participant device), on each of the participant-computing devices 120-124”; and¶ [0035], “the user of the participant-computing device120-140 navigates through and accesses portions of the local copy of the presentation data using the graphical user interface controls of the graphical user interface …maintain synchronization with the presenter computing device”).
Thus, giving the teaching of Bhakta, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Bhakta, system and method for synchronizing distributed data streams, into Zhang, method and system for synchronization indicator enabled sharing,  and  Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server,  for a method and system for synchronization indicator sharing presentation frames. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  for automating real-time navigation through presentation slides in an electronic conference (See Bhakta: ABSTRCT).

As to claim 10, Chen and Zhang teach the method of claim 9. However, Chen and Zhang fail to expressly teach wherein each synchronization identifier indicates a status determined by  comparing a respective location in the presentation content for each of the one or more participant devices relative to a location in the presentation content set by the presenter.
In analogous teaching, Bhakta exemplifies this wherein Bhakta teaches  wherein each synchronization identifier indicates a status determined by comparing a respective location in the See at least  ¶ [0028], “the display of presentation data, such as presentation slides (representative image on each participant device), on each of the participant-computing devices 120-124”; and¶ [0035], “the user of the participant-computing device120-140 navigates through and accesses portions of the local copy of the presentation data using the graphical user interface controls of the graphical user interface …maintain synchronization with the presenter computing device”).
Thus, giving the teaching of Bhakta, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Bhakta, system and method for synchronizing distributed data streams, into Zhang, method and system for synchronization indicator enabled sharing,  and  Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server,  for a method and system for synchronization indicator sharing presentation frames. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  for automating real-time navigation through presentation slides in an electronic conference (See Bhakta: ABSTRCT).

Claims 5, 7, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang, and further in view of Smith et al. (hereinafter referred to Smith) ( U. S. Pub. No. 2014/0244765A1).
As to claim 5, Chen, Zhang teach the communication system of claim 4. However, Chen and Zhang fail to expressly teach wherein the presentation frame is sent with a receipt acknowledge request, and wherein causing the microprocessor to determine whether each of the one or more participant devices received the presentation frame sent further causes the microprocessor to determine whether a receipt acknowledgement is received from each of the one or more participant devices.
In analogous teaching, Smith exemplifies this wherein Smith teaches  wherein the presentation frame (See at least ¶¶ [0006], “messaging and notification has been framed around a combination of the location and the hypothesized needs and interests”) is sent with a receipt acknowledge request, and wherein causing the microprocessor to determine whether each of  the one or more See at least ABSTRACT,  ¶¶ [0041], and ¶¶ [0055], “a system and method to distribute messages and notifications through networked devices and sensors in a pervasive computing environment”;   “requesting or offering options to confirm or acknowledge receipt of a message or notification”; “Once these have been selected, a second screen is presented to the sending user of the device for the sending user to indicate whether they would want an acknowledgement of receipt of their message”)
Thus, giving the teaching of Smith, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Smith, system and method for messaging and notification,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, Zhang, method and system for synchronization indicator enabled sharing, for a system and method for notification. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system to distribute messages and notifications (See Smith: ABSTRCT).

As to claim 7, Chen and Zhang teach the communication system of claim 4. Chen further teaches wherein the presentation frame is sent to  each of the  one or more participant devices using a reliable data transfer protocol (See at least Col. 14, lines 6-13, and lines 20-26, “all requests may also be made as discrete and independent communications, through HTTP or FTP. Ensures that each request from the participant terminal is timely made, and for the correctly sequenced file”; “As with the communications from the presenter to the server 120, the server communications to the recipients are also performed using web protocols such as HTTP. As such, communications from the server 120 (e.g. data frames) may also be in  the form of discrete communications that are independent of other communications received or transmitted by the server 120” ). 
However, Chen and Zhang fail to expressly teach wherein the reliable data transfer protocol requiring each of the one or more participant devices to send an acknowledgement signal when the presentation frame is received by each of the one or more participant devices respectively.
In analogous teaching, Smith teaches wherein the reliable data transfer protocol requiring each of the one or more participant devices to send an acknowledgement signal when the presentation frame is received by each of the one or more participant devices respectively (See at least ABSTRACT,  ¶¶ [0041], and ¶¶ [0055], “a system and method to distribute messages and notifications through networked devices and sensors in a pervasive computing environment”;   “requesting or offering options to confirm or acknowledge receipt of a message or notification”;  “Once these have been selected, a second screen is presented to the sending user of the device for the sending user to indicate whether they would want an acknowledgement of receipt of their message”)
Thus, giving the teaching of Smith, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Smith, system and method for messaging and notification,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, Zhang, method and system for synchronization indicator enabled sharing, for a system and method for notification. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system to distribute messages and notifications (See Smith: ABSTRCT).

As to claim 15, Chen and Zhang teach the method of claim 12. Chen further teaches wherein the presentation frame is sent to  each participant device of the plurality of participant devices using a reliable data transfer protocol (See at least Col. 14, lines 6-13, and lines 20-26, “all requests may also be made as discrete and independent communications, through HTTP or FTP. Ensures that each request from the participant terminal is timely made, and for the correctly sequenced file”; “As with the communications from the presenter to the server 120, the server communications to the recipients are also performed using web protocols such as HTTP. As such, communications from the server 120 (e.g. data frames) may also be in  the form of discrete communications that are independent of other communications received or transmitted by the server 120” ). 
However, Chen and Zhang fail to expressly teach wherein requiring each participant device of the plurality of  participant devices to send an acknowledgement signal when the presentation frame is received.
In analogous teaching, Smith teaches wherein requiring each participant device of the plurality of  participant devices to send an acknowledgement signal when the presentation frame is received (See at least ABSTRACT,  ¶¶ [0041], and ¶¶ [0055], “a system and method to distribute messages and notifications through networked devices and sensors in a pervasive computing environment”;   “requesting or offering options to confirm or acknowledge receipt of a message or notification”;  “Once these have been selected, a second screen is presented to the sending user of the device for the sending user to indicate whether they would want an acknowledgement of receipt of their message”)
Thus, giving the teaching of Smith, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Smith, system and method for messaging and notification,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, Zhang, method and system for synchronization indicator enabled sharing, for a system and method for notification. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system to distribute messages and notifications (See Smith: ABSTRCT).

As to claim 18, Chen teaches a conference server, comprising:  a processor, and a computer- readable medium, coupled with the processor, the computer-readable medium comprising instruction sets that are executable by the processor,  wherein the instruction sets cause the processor (See at least ABSTRACT, Col. 1, lines 28-31  and Col. 3, lines 48-54, “A formatted data set that is suitable for the client-server communications is prepared from the captured data. The formatted data set may be configured with characteristics to enable the server to respond to requests from one or more participant terminals of the online collaboration session”;   “ Online collaboration refers to two or more people collaborating or meeting remotely using computers to share documents, presentation slides, messages or multimedia data”; “ implemented through the use of the instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed”)  to: See at least Col. 7, lines 7-10, “each data set 115 corresponds to a data frame, having a sequence that relates that frame to other frames transmitted in the course of the collaboration session) shared with one or more participant devices in the collaborative communication session by the presenter device(See at least Col.18, lines 23-28, FIG. 8D illustrates another example of shared content for an online collaboration session. The content may correspond to a screen share presentation 842. The presenter or host may elect to share the presenter’s entire screen, an active window, or portions thereof with all participants of the collaboration session”); send the presentation frame to the one or more participant devices (See at least Col. 7, lines 7-10, “each data set 115 corresponds to a data frame, having a sequence that relates that frame to other frames transmitted in the course of the collaboration session. The sequencing may be used by the recipient terminals 130 in requesting data from specific files that correspond to the individual data frames”)
Although Chen teaches the substantial features of the claimed invention, Chen fails to expressly teach wherein  receive an acknowledgement message from each participant device in the one or more participant devices that received the presentation frame; and determine a synchronization identifier for each of the one or more participant devices indicating a status determined by comparing a respective location in the presentation content for each of the one or more participant devices relative to a location in the presentation content set by the presenter device, wherein a participant device in the one or more participant devices is identified as being out of synchronization with the presenter device when no acknowledgement message is received from the participant device indicating that the presentation frame sent was received, and wherein the synchronization identifier for each of the one or more participant devices comprise a representative image for each of the one or more participant devices illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices.
In analogous teaching, Zhang exemplifies this wherein Zhang teaches  wherein determine a synchronization identifier for each of the one or more participant devices indicating a status (See at least ABSTRACT, “the one or more synchronization signals are received at the presenter system, the one or more synchronization signals indicating current viewing status of one or more participant systems. The current viewing status of the one or more participant systems is updated on the one or more synchronization signals”; ¶ [0004], “one or more synchronization signals are received at the presenter system, the one or more synchronization signals indicating current viewing status of one or more participant systems”; and ¶ [0025], “A presenter display 205 contains information relating to material being presented, participants, and synchronization updates. For example, presentation material controlled by the presenter 208 can be positioned at the top of the screen, with participant information below”. Here, synchronization signal means synchronization identifier)  determined by comparing a presentation frame being viewed by each of the one or more participant devices relative to a presentation of the presentation content that is currently being presented by the presenter device; receive an acknowledgement message from each participant device in the one or more participant devices that received the presentation frame; wherein a participant device in the one or more participant devices is identified as being out of synchronization with the presenter device, wherein a particular device in the one or more participant devices is identified as being out of synchronization with the presenter device (See at least ABSTRACT,  ¶ [0016], and ¶ [0025],   “ the screen change signal indicating a change in presentation material. One or more synchronization signals are received at the presenter system, the one or more synchronization signals indicating current viewing status of one or more participant systems”;  “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time, and in some embodiments the participants see the synchronization status of all participants as well”;  “Each indicator status can be same or different at any time. For example, an indicator status may be a green dot indicating the participant is experiencing no latency or has recovered from any latency and is viewing the presently displayed material. An indicator status may be a red dot indicated the participant is experiencing a significant amount of latency and is far behind in viewing the displayed material”), each synchronization identifier comprises a representative image (See at least ¶ [0027], “indicator status displays(representative images), corresponding to a “yes” or “no” system where the status is “yes” if a participant  is synchronized with the displayed presentation materials and “no” otherwise”; and Fig. 2, presenter image 208 ) for each of the one or more See at least Fig. 3, and  ¶ [0016], “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time…a synchronization indicator notifies a presenter immediately after all participants have seen the latest displayed material (last presentation frame) shared by the presenter. As a result, the presenter can decide when to begin discussing material or move on”. Also comparing Fig. 3 of Zhang with Fig. 3 of claimed invention, they are very similar, both including participants names, status and presentation frame)  illustrating a last presentation frame in the presentation content successfully received by each of the one or more participant devices (See at least ¶ [0016], “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time…a synchronization indicator notifies a presenter immediately after all participants have seen the latest displayed material (last presentation frame) shared by the presenter. As a result, the presenter can decide when to begin discussing material or move on”).
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server,  for a method and system for synchronization indicator sharing presentation frames.. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  to update the viewing status of the one or more participant systems based on the one or more synchronization signals (See Zhang: ABSTRCT).
Although Chen and Zhang teach the substantial features of the claimed invention, Chen and Zhang fail to expressly teach wherein receive an acknowledgement message from each participant device in the one or more participant devices that received the presentation frame; wherein a participant device in the one or more participant devices is identified as being out of synchronization with the presenter device when no acknowledgement message is received from the participant device indicating that the presentation frame sent was received.
In analogous teaching, Smith exemplifies this wherein Smith teaches wherein receive an acknowledgement message from each participant device in the one or more participant devices that received the presentation frame (See at least ABSTRACT,  ¶¶ [0041], and ¶¶ [0055], “a system and method to distribute messages and notifications through networked devices and sensors in a pervasive computing environment”;   “requesting or offering options to confirm or acknowledge receipt of a message or notification”; “Once these have been selected, a second screen is presented to the sending user of the device for the sending user to indicate whether they would want an acknowledgement of receipt of their message” ). wherein a participant device in the one or more participant devices is identified as being out of synchronization with the presenter device when no acknowledgement message is received from the participant device indicating that the presentation frame sent was received (See at least ¶ [0012], and ¶ [0057], “methods to manage, and access data from distributed networks having occasionally connected devices, including linking and synchronizing data”;  “Rules for each entity, device and user rights for users operating the one or a plurality of devices are also up and configured and distributed, rules and rights for acknowledgement by recipients of messages or notifications, escalation of notification or message up line if an acknowledgement is not transmitted back to the server by one or a plurality of recipients”).
Thus, giving the teaching of Smith, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Smith, system and method for messaging and notification, into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, Zhang, method and system for synchronization indicator enabled sharing, for a system and method for notification. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system to distribute messages and notifications (See Smith: ABSTRCT).

As to claim 19, Chen, Zhang and Smith teach the conference server of claim 18. Zhang further teaches wherein the synchronization identifier for each of the one or more participant devices is included in a window presented to the presenter device in the collaborative communication session (See at least  ABSTRACT, and ¶ [0016], and ¶ [0026],  “ the screen change signal indicating a change in presentation material. One or more synchronization signals are received at the presenter system, the one or more synchronization signals indicating current viewing status of one or more participant systems”;  “A synchronization indicator for online sharing allows a presenter to see the synchronization status of all participants in real time, and in some embodiments the participants see the synchronization status of all participants as well” ; “ exemplary interface for a meeting attendee within a synchronization indicator enabled sharing system, meeting attendees may vie the synchronization status of all meeting attendees”).
Thus, giving the teaching of Zhang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Zhang, method and system for synchronization indicator enabled sharing,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, and Smith, system and method for messaging and notification,  for a method and system for synchronization indicator sharing presentation frames. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system  to update the viewing status of the one or more participant systems based on the one or more synchronization signals (See Zhang: ABSTRCT).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang, and  in view of Smith, and further in view of Mattaway ( U. S. Patent No. 6728784B1)..
As to claim 13, Chen, Zhang and Smith teach the method of claim 15. Smith further teaches  wherein the presentation frame (See at least ¶¶ [0006], “messaging and notification has been framed around a combination of the location and the hypothesized needs and interests”) , and wherein determining whether the acknowledge signal has been received from each participant device of the plurality of participant devices further comprises determining whether an ACK signal is received from each participant device of the plurality of participant devices(See at least ABSTRACT,  ¶¶ [0041], and ¶¶ [0055], “a system and method to distribute messages and notifications through networked devices and sensors in a pervasive computing environment”;  “ requesting or offering options to confirm or acknowledge receipt of a message or notification”; “ Once these have been selected, a second screen is presented to the sending user of the device for the sending user to indicate whether they would want an acknowledgement of receipt of their message”)
Thus, giving the teaching of Smith, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Smith, system and method for messaging and notification,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, Zhang, method and system for synchronization indicator enabled sharing, for a system and method for notification. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method and system to distribute messages and notifications (See Smith: ABSTRCT).
Although Chen, Zhang, and Smith teach the substantial claimed invention, Chen, Zhang and Smith fail to expressly teach wherein the presentation frame is sent using TCP/IP.
In analogous teaching, Mattaway exemplifies this wherein Mattaway teaches wherein the presentation frame is sent using TCP/IP (See at least ABSTRACT, and Col. 17, lines 9-11,  “A collaborative multimedia system includes a plurality of notebook processes operatively interconnected over a computer network to a conference server”. “provides an integrated hardware-software combination for graphical and textual communication with users via a TCP/IP network” ).
Thus, giving the teaching of Mattaway, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of  Mattaway, collaborative multimedia architecture for packet-switched data networks,  into Chen, system and method for enabling online collaboration amongst a plurality of terminals using a web server, and Zhang, method and system for synchronization indicator enabled sharing,  and Smith, system and method for messaging and notification, for a collaborative multimedia architecture system. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to distribute data via communication link (See Mattaway: ABSTRCT).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F/Examiner, Art Unit 2454     
05/13/2020


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454